July 20, 2017




                                  JUDGMENT

                  The Fourteenth Court of Appeals
     COOPER VALVES, LLC AND BARRY DON HOEFFNER, Appellants

NO. 14-16-00879-CV                           V.

                     VALVTECHNOLOGIES, INC., Appellee
                      ________________________________

       This cause, an appeal from the temporary injunction order in favor of appellee,
ValvTechnologies, Inc., signed October 27, 2016, was heard on the transcript of the
record. We have inspected the record and find error in the temporary injunction
order. We therefore order the temporary injunction of the court below REVERSED
and REMAND the cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, ValvTechnologies, Inc.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.